Case 20-10895        Doc 63     Filed 07/20/20     Entered 07/20/20 11:04:07         Desc     Page 1
                                                 of 3
                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS

In re: YUNKER, Richard E.                                      Chapter 13
       SSN xxx xx 3226                                         Case No. 20-10895-JEB
       YUNKER, Julia R.
       SSN xxx xx 5292

 MOTION OF CHAPTER 13 TRUSTEE FOR ORDER DISMISSING CASE FOR FAILURE
                TO FILE TAX RETURNS AND FEASIBILITY
             NOTICE OF BAR DATE OBJECTIONS/RESPONSES

    Now comes the Chapter 13 Trustee (the "Trustee") and respectfully moves the Court for an
Order dismissing this case. In support thereof, the Trustee states as follows:

     1. On March 30, 2020, the above-captioned debtors (the "Debtors") filed a petition for relief
        under Chapter 13 of the United States Bankruptcy Code.

     2. On April 28, 2020, the Trustee convened and presided at a meeting of creditors.

     3. On April 7, 2020, the Massachusetts Department of Revenue filed a notice of unfiled tax
        returns with the court. Therefore the Trustee cannot recommend the Plan for
        confirmation pursuant to 11 U.S.C. Scc. 1308 and sec. 1325(a)(9).

     4. Further, the Plan in not feasible. The Plan fails to fully provide for Wilmington Savings
        Fund’s secured mortgage arrears claim in the sum of $56,908.44, the Plan provides for
        $47,860.92. The Plan fails to provide for Bayview Loan Servicing’s secured claim in the
        sum of $43,484.25. The Plan fails to provide for Ally Financial’s secured claim in the
        sum of $450.77.

     5. The Trustee asserts that the Debtors’ failure to file all outstanding tax returns and file a
        feasible plan constitute unreasonable delay that is prejudicial to creditors is grounds for
        dismissal pursuant to 11 U.S.C sec. 1307(c).

        WHEREFORE, the Trustee respectfully requests that this Court enter an Order
dismissing this case with prejudice.
Respectfully Submitted,
By: /s/ Carolyn A. Bankowski
Carolyn A. Bankowski, BBO #631056
Patricia A. Remer, BBO#639594
Office of the Chapter 13 Trustee
P.O. Box 8250
Boston, MA 02114
(617) 723-1313
13trustee@ch13boston.com
Dated: July 20, 2020

km
Case 20-10895      Doc 63    Filed 07/20/20     Entered 07/20/20 11:04:07      Desc     Page 2
                                              of 3
                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS


In re: YUNKER, Richard E.                                  Chapter 13
       SSN xxx xx 3226                                     Case No. 20-10895-JEB
       YUNKER, Julia R.
       SSN xxx xx 5292


                                 ORDER DISMISSING CASE


The motion of the Chapter 13 Trustee to dismiss this case having come before this Court, due
notice having been given, and for cause shown, it is hereby:


         ORDERED: that this Chapter 13 case is dismissed


Dated:




                                                   U.S. Bankruptcy Judge




km
Case 20-10895      Doc 63     Filed 07/20/20     Entered 07/20/20 11:04:07        Desc     Page 3
                                               of 3



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

In re: YUNKER, Richard E.                                   Chapter 13
       SSN xxx xx 3226                                      Case No. 20-10895-JEB
       YUNKER, Julia R.
       SSN xxx xx 5292


                  NOTICE OF BAR DATE FOR OBJECTIONS/RESPONSES

Notice is given that any responses and/or objections to this motion are to be filed within twenty
one (21) days of the date hereof. If no timely objections/responses are filed, the Court may act
on this motion without further notice or hearing as provided by 11 U.S.C.§102(1)(B).



                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the within Trustee’s Motion to Dismiss was
served upon the Debtor, Debtor's counsel of record and those parties listed on the following
service list by first class mail, postage prepaid or by electronic notice.

Dated: July 20, 2020

                                            /s/ Carolyn A. Bankowski
                                           Carolyn A. Bankowski


                                         SERVICE LIST




Richard & Julia Yunker                                Colin Creager
190 Norfolk Avenue                                    Law Office of Nicholas F. Ortiz, P.C.
Swampscott, MA 01907                                  50 Congress Street
                                                      Suite 540
                                                      Boston, MA 02109




km
